DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation in part of Application No. 16/227,440 filed on December 20, 2018, now abandoned, which claims priority from U.S. Provisional Application No. 62/609,048, filed on December 21, 2017. 

Response to Amendment
	Applicant’s amendment filed on August 25, 2021 amending claim 20 and adding new claim 21 has been entered.  Claims 1-21 are currently pending and presented for examination.

Response to Arguments
Applicant's arguments filed August 25, 2021 have been fully considered but they are not persuasive. 
Based on the state of the art prior to the effective filing date of the instant application, it is clear that it was well-known in the art that administration of pemafibrate has minimal effects on kidney function as compared to other fibrates including fenofibrate as evidenced by only minimal and not clinically significant increases in 
Blair further teaches that the increase in exposure to pemafibrate was not dependent on the extent of renal dysfunction (page 1807).  Thus Blair suggests that regardless of the amount of decreased renal function, the increase in exposure to pemafibrate is the same.  Therefore, a person of ordinary skill in the art would reasonably conclude that all patients having reduced kidney function and chronic kidney disease could be treated with the same reduced dosage of pemafibrate regardless of the stage of kidney disease.  In addition, Blair teaches that 14.5% of pemafibrate is recovered in the urine while 73.3% is recovered in the feces.  Thus based on this data, it is clear that pemafibrate is eliminated predominately via the liver as most of it is recovered in the feces.  Therefore based on the teachings of Blair, it would have been obvious to a person of ordinary skill in the art that reduced kidney function would not prevent the administration of pemafibrate in patients with chronic kidney disease and thus administration to patients having chronic kidney disease would not be contraindicated.  Thus Applicant’s finding that pemafibrate can be administered to patients with severe renal impairment would not be considered surprising or unexpected in view of the cited prior art teachings.
2.  However the claims of the instant application are drawn to a patient having an eGFR of less than 60 mL/min/1.73 m2.  Furthermore, the claims of the instant application are drawn to the administration of pemafibrate and a moderate to high intensity statin.  The data offered in Table 1 are the results of patients treated with pemafibrate only.  Thus Applicant’s data is not commensurate in scope with the claimed invention since the claims require the administration of both pemafibrate and a statin and the data provided shows the results of the administration of pemafibrate only.  Applicant has not provided any evidence demonstrating that the same results as achieved with pemafibrate only would also be achieved by the administration of a statin in combination with pemafibrate. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at “elevated temperatures” using a certain ion exchange resin (with the exception of claim In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.).  
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
It is Applicant’s burden to demonstrate unexpected results over the prior art. See MPEP 716.02, also 716.02 (a) - (g). Furthermore, the unexpected results should be demonstrated with evidence that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). Moreover, evidence as to any unexpected benefits must be "clear and convincing" In re Lohr, 137 USPQ 548 (CCPA 1963), and be of a scope reasonably commensurate with the scope of the subject matter claimed, In re Linder, 173 USPQ 356 (CCPA 1972). 
In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.  See MPEP § 2145 generally for case law pertinent to the consideration of applicant’s rebuttal arguments.  Furthermore, in order to prove the claimed subject matter solved a problem that was long standing in the art there must be a showing that others of ordinary skill in the art were working on the problem and if so, for how long.  In addition, there must be evidence showing that if persons skilled in the art who were presumably working on the problem knew of the teachings of the above cited references, they would still be unable to solve the problem. See MPEP § 716.04.
Even though, Applicant’s arguments are found not persuasive, upon further consideration, the previous rejection is being modified as detailed below.  This action is non-final.

Specification Objection
The disclosure is objected to because of the following informalities: Tables 1, 2 and 3 on pages 37-39 of the instant specification are unclear and illegible.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kastelein et al. (2015, European Heart Journal, 36 Abstract Supplement, 1048, P5983 Provided on IDS dated December 10, 2020) in view of Harper et al. (2008, Journal of the American College of Cardiology, Volume 51 No. 25, pages 2375-2384 Provided on IDS dated December 10, 2020), and Blair (Drugs, 2017, Volume 77, pages 1805-1810 Provided on IDS dated August 25, 2021).
Claims 1-13 and 17-20 of the instant application claim a method of treating atherogenic dyslipidemia in renally impaired dyslipidemic patients having an estimated glomerular filtration rate (eGFR) of less than 60 ml/min/1.73 m2 comprising administering to the patient a therapeutically effective amount of pemafibrate or a pharmaceutically acceptable salt thereof in combination with moderate to high intensity statin therapy.  
Kastelein et al. teaches that patients treated with statins, particularly those with elevated triglyceride levels and reduced HDL-C levels, are still at risk for cardiovascular disease (CVD) even when LDL-C levels are controlled (background).  Kastelein et al. teaches combining statins with the selective PPAR modulator, K-877 (pemafibrate) in patients whose LDL-C levels are adequately controlled with statins (title, background and purpose).
Kastelein et al. teaches that the patients treated were taking atorvastatin, rosuvastatin, or simvastatin with significant residual dyslipidemia having TG levels from 175-500 mg/dL (1.9-5.7 mmol/L) and HDL-C levels of 50 mg/dL (1.3 mmol/L) or less in men and 55 mg/dL (1.4 mmol/L) or less in women (methods).  The patients were treated with 0.2 mg of pemafibrate twice a day (results).  Pemafibrate significantly reduced TG levels, non-HDL-C levels, remnant cholesterol (atherogenic lipoproteins VLDL and LDL) and apo CIII, and significantly increased HDL-C levels.  

Thus Kastelein et al. specifically teaches a method for treating atherogenic dyslipidemia as well as reducing small to very small LDL-C particles and increasing HDL-C comprising the administration of pemafibrate.  
Kastelein et al. does not specifically teach treating a patient having kidney disease with reduced eGFR.
However Kastelein et al. specifically teaches that pemafibrate does not increase serum creatinine levels and thus does not affect kidney function (conclusion).
Furthermore, Harper et al. teaches patients with chronic kidney disease frequently have mixed dyslipidemia, and high-risk patients may need treatment with a statin and a fibric acid derivative (page 2380).  Harper et al. teaches that the National Lipid Association (NLA) recommends not using the maximum dose of a statin in combination with a fibrate (page 2380).  Harper et al. further teaches that fibrates are known to increase serum creatinine (page 2379).  Harper et al. also teaches that fibrates may accumulate in patients with chronic kidney disease due to a reduced rate of excretion (page 2379).  However, despite these pharmacokinetic characteristics, the National Kidney foundation (NKF) and the NLA recommends the use of fibrates in patients with chronic kidney disease with caution (page 2379).  Harper et al. teaches 2 while certain other fibrates can be used in patients with chronic kidney disease with no dose adjustments (page 2380).  
Blair teaches that following administration of pemafibrate, 14.5% is recovered in urine and 73.3% is recovered in feces (page 1807).  Blair teaches that exposure to pemafibrate increased in subjects with mild, moderate or high-grade renal dysfunction or end-stage renal failure, however, this increase was not dependent on the extent of renal dysfunction (page 1807).  Blair further teaches that pemafibrate does not increase plasma creatinine levels (page 1809).  Blair teaches that clinical data from two studies suggest that pemafibrate is also generally well tolerated when administered as add-on therapy to a statin (page 1809).
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Kastelein et al. which teaches treating patients in need of treatment for hypertriglyceridemia and dyslipidemia comprising the administration of pemafibrate in combination with a statin wherein said combination does not increase serum creatinine with the teachings of Harper et al. which teaches patients with chronic kidney disease frequently have mixed dyslipidemia, and high-risk patients may need treatment with a statin and a fibric acid derivative.  Therefore since Kastelein et al. teaches that the combination of pemafibrate and a statin does not increase serum creatinine, Kastelein et al. teaches that the combination does not have adverse effects on the kidney and thus does not decrease kidney function.  Therefore, an ordinary skilled artisan would have been motivated to treat patients with impaired kidney function with pemafibrate 
Claims 17-20 are rendered obvious since Kastelein et al. teaches that the patients treated had TG levels of greater than 150 mg/dL and low HDL-C levels of 50 mg/dL or less in men and 55 mg/dL or less in women (methods).  
Moreover claims 2 and 3 are further rendered obvious since Kastelein et al. specifically teaches treating atherogenic dyslipidemia comprising the same compounds as claimed and therefore the administration of the same compounds as claimed will necessarily have the same effects as claimed in claims 2 and 3 of the instant 
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Claims 1-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (Atherosclerosis, Vol. 261, pages 144-152, March 24, 2017 Provided on IDS dated June 28, 2021) in view of Harper et al. (2008, Journal of the American College of Cardiology, Volume 51 No. 25, pages 2375-2384 Provided on IDS dated December 10, 2020), and Blair (Drugs, 2017, Volume 77, pages 1805-1810 Provided on IDS dated August 25, 2021).
Claims 1-13 and 17-20 of the instant application claim a method of treating atherogenic dyslipidemia in renally impaired dyslipidemic patients having an estimated glomerular filtration rate (eGFR) of less than 60 ml/min/1.73 m2 comprising administering to the patient a therapeutically effective amount of pemafibrate or a pharmaceutically acceptable salt thereof in combination with moderate to high intensity statin therapy.  
Arai et al. teaches the treatment of dyslipidemic patients under statin administration and having increased triglyceride levels comprising the administration of pemafibrate at a dosage of 0.1, 0.2 and 0.4 mg/day (page 145).  Arai et al. teaches that the patients treated had residual dyslipidemia with a mean fasting TG ranging from 347 to 382 mg/dL or 325 to 333 mg/dL (pages 145 and 146).  Arai et al. further teaches that 
Arai et al. does not specifically teach treating a patient having kidney disease with reduced eGFR.
However Arai et al. specifically demonstrates that pemafibrate combined with statin does not increase serum creatinine levels and does not decrease eGFR and thus does not affect kidney function (Figure 3 page 149).
Furthermore, Harper et al. teaches patients with chronic kidney disease frequently have mixed dyslipidemia, and high-risk patients may need treatment with a statin and a fibric acid derivative (page 2380).  Harper et al. teaches that the National Lipid Association (NLA) recommends not using the maximum dose of a statin in combination with a fibrate (page 2380).  Harper et al. further teaches that fibrates are known to increase serum creatinine (page 2379).  Harper et al. also teaches that fibrates may accumulate in patients with chronic kidney disease due to a reduced rate of excretion (page 2379).  However, despite these pharmacokinetic characteristics, the 2 while certain other fibrates can be used in patients with chronic kidney disease with no dose adjustments (page 2380).  
Blair teaches that following administration of pemafibrate, 14.5% is recovered in urine and 73.3% is recovered in feces (page 1807).  Blair teaches that exposure to pemafibrate increased in subjects with mild, moderate or high-grade renal dysfunction or end-stage renal failure, however, this increase was not dependent on the extent of renal dysfunction (page 1807).  Blair further teaches that pemafibrate does not increase plasma creatinine levels (page 1809).  Blair teaches that clinical data from two studies suggest that pemafibrate is also generally well tolerated when administered as add-on therapy to a statin (page 1809).
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Arai et al. which teaches treating dyslipidemia comprising the administration of pemafibrate in combination with a statin wherein said combination does not increase serum creatinine or decrease eGFR with the teachings of Harper et al. which teaches patients with chronic kidney disease frequently have mixed dyslipidemia, and high-risk patients may need treatment with a statin and a fibric acid derivative.  Therefore since Arai et al. teaches that the combination of pemafibrate and a statin does not increase serum creatinine or decrease eGFR, Arai et al. teaches that the combination does not have adverse effects on the kidney and thus does not decrease kidney function.  
Claims 17-20 are rendered obvious since Arai et al. teaches that the patients treated had TG levels of greater than 150 mg/dL and low HDL-C levels as low as 34.8 mg/dL (Table 1 page 146).  
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.


Claim Objections
Claims 14-16 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Claims 1-13 and 17-20 are rejected.  Claims 14-16 and 21 are objected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM